Case: 14-51094      Document: 00513123334         Page: 1    Date Filed: 07/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51094
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 21, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,
                                                 Plaintiff–Appellee,
versus
DANIEL PEREZ MUNOZ,
                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 3:14-CR-997-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Daniel Munoz appeals the sentence for his conviction of being unlawfully
in the United States following deportation after a felony conviction. He claims
that the district court erred by imposing the 16-level enhancement under
U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on its determination that his 2006
conviction of aggravated assault with a deadly weapon under N.M. STAT. ANN.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51094    Document: 00513123334       Page: 2   Date Filed: 07/21/2015


                                 No. 14-51094

§§ 30-3-2(A) and 30-3-1(B) (West 1978) does not constitute a “crime of violence”
(“COV”) because it is neither an enumerated offense nor has as an element the
use, attempted use, or threatened use of force.

      This court reviews de novo the district court’s characterization of an
offense as a COV. United States v. Izaguirre-Flores, 405 F.3d 270, 272 (5th Cir.
2005). Munoz’s conviction qualifies as a COV because apprehension-causing
aggravated assault creates a sufficient threat of physical force to constitute a
COV. See United States v. Carrasco-Tercero, 745 F.3d 192, 195–99 (5th Cir.
2014); United States v. Silva, 608 F.3d 663, 670–73 (10th Cir. 2010); United
States v. Licon-Nunez, 230 F. App’x 448, 451–52 (5th Cir. 2007). Therefore, the
district court did not err in applying the enhancement.

      AFFIRMED.




                                       2